DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

A reviewing authority may—especially when the prosecution history fails indicate otherwise—interpret the recitation of “at least one of X, Y and Z” to mean that the phrase “at least one of” modifies each member or category of the list. (see Superguide Corp. v. Direct TV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865 (Fed. Cir. 2004) concluding that where the phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, the phrase “at least one of” modifies each member of the list.)  Consistent with the principles of broadest reasonable interpretation, the Examiner wishes to clarify that any recitation of “at least one of X, Y and Z;” will be considered to be “at least one of X, Y, or Z” and so require only X, Y or Z or any combination of the three.
Relevant here is claim 8's recitation of " a planar driving unit configured to move the acoustic wave generators in at least one of a first direction and a second direction crossing the first direction."
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Please see the relevant limitations below (with reference being made to the Applicant's original specification filed on 05/14/2020): 
claim 1's "material supply unit configured to…" corresponding to functional equivalents of item 120 illustrated in Figure 2 (see [0043–44]);
claim 2's "photo-curing unit configured to…" corresponding to functional equivalents of UV lamps (see [0047])
claim 3's "control unit configured to…" lacks a corresponding structure in the specification;
claim 5's "vertical driving unit configured to…" corresponding to functional equivalents to item 133 in Figure 2 (see [0050–51]);
claim 8's "acoustic levitation unit… configured to…" corresponding to functional equivalents of item 110 illustrated in Figure 1 (see [0038–40]);
claim 8's "planar driving unit configured to…" which is not shown but is discussed in [0037–38] and is understood correspond to comparable structure like the vertical driving unit illustrated as 133 in Figure 2 (see [0050–51]);
claim 8's "control unit configured to lacks a corresponding structure in the specification;
claim 11's "material supply unit… to supply…" corresponding to functional equivalents of item 120 illustrated in Figure 2 (see [0043–44]);
claim 12's "photo-curing unit configured to…" corresponding to functional equivalents of UV lamps (see [0047]); and
claim 13's "vertical driving unit configured to…" corresponding to functional equivalents to item 133 in Figure 2 (see [0050–51]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3–4 and 8–13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 3 and 8, the recitation of “a control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a control unit is generically illustrated in Figure 3 at 150 and reference is made to the functional capabilities of a control unit, see e.g., [0048-51], the specification is devoid of any actual structure that performs the function of the claim. Instead, the specification merely restates the function associated with the means-plus-function language. This is insufficient to provide corresponding structure for definiteness. Such a mere restatement of function in the specification without more description of the means that accomplish the function also fails to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph. (see MPEP 2181 IV and 2163.04 VI). 
Claim 4 fails remedy the above issues of claim 3 and is rejected for the same reasons via its dependency on claim 3. 
Claims 9–13 fail to remedy the above issues of claim 8 and are rejected for the same reasons via their dependency on claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, this claim recites "and is configured to generate an acoustic field to levitate at least one printing material and form print layers having specific patterns" in lines 4–6. However, one of ordinary skill in the art is unable to ascertain whether this limitation is intended to further modify the acoustic levitation unit or the at least one acoustic wave generator set out previously. If the former, the Examiner recommends inserting --,-- before "and is configured" in claim 1's line 4. (see the similar use of a comma in claim 8's line 6 after "direction" which clearly sets off the clause beginning with "which comprises" in claim 8's line 3 and clearly associates the "and is configured to" language in claim 8's line 6 with the acoustic levitation unit in claim 8's line 3.)
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended the recitation of " and is configured to generate an acoustic field to levitate at least one printing material and form print layers having specific patterns" to modify the acoustic levitation unit. The broadest reasonable interpretation of the "acoustic levitation unit" will be treated the same as the acoustic levitation unit recited in claim 8's line 3 (see above claim interpretation section under 35 USC 112 F).
	Claims 2 – 7 are rejected for the same reasons via their dependency on claim 1.
As to claims 3 and 8, the recitation of “a control unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While a control unit is generically illustrated in Figure 3 at 150 and reference is made to the functional capabilities of a control unit, see e.g., [0048-51], the specification is devoid of any actual structure that performs the function of the claim. Instead, the specification merely restates the function associated with the means-plus-function language. This is insufficient to provide corresponding structure for definiteness (see MPEP 2181 IV).Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 4 is rejected for the same reasons via its dependency on claim 3.
Claims 9 – 13 are rejected for the same reasons via their dependency on claim 8.
As to claim 8, this claim sets out "one or more acoustic wave generators" in lines 3 – 4 and later "the acoustic wave generators" in lines 4 – 5 is indefinite. The subsequent recitation of "the acoustic wave generators" (plural) is indefinite because it is unclear whether the this limitation requires multiple wave generators (plural) or if it was intended to reference the "one or more acoustic wave generators" set out in lines 3 – 4.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the limitation at issue above recites "the one or more acoustic wave generators."
Claims 9 – 13 are rejected for the same reasons via their dependency on claim 8.
As to claim 9, this claim recites "using shape information" in lines 2 – 3. However, claim 8 already recites "in correspondence with shape information regarding an object to be fabricated" in lines 10 – 11. It's unclear whether claim 9's recitation referenced above is intended to have antecedent basis in the same shape information set out in claim 8 or encompass a different, the potentially overlapping, scope of shape information.
As to claim 9, this claim recites "the acoustic wave generators" in lines 5 – 6. This limitation is indefinite for the same reasons set out in the relevant rejection of claim 8 and will be interpreted the same throughout the remainder prosecution.
As to claim 10, this claim recites "and configured to supply the printing material toward the acoustic field" in lines 2 – 3. Like the rational in the above rejection of claim 1, one of ordinary skill in the art cannot ascertain whether this limitation is intended to modify the material supply unit or the acoustic levitation unit. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended to reference the material supply unit. It's are worth reiterating here, that inserting --,-- to set  off clauses could be an appropriate avenue to easily remedy this concern.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by RYAN PG Publication No. US 20160228991 (of record).
	As to claim 1, RYAN discloses a printing apparatus using acoustic levitation (¶28_, the printing apparatus comprising:
	an acoustic levitation unit (Figure 3A–3B and other similar structures in Figures 4–8), which comprises at least one acoustic wave generator (20A–20D) and is configured to generate an acoustic field to levitate at least one printing material and form print layers having specific patterns (¶32);
	a material supply unit (66) configured to supply the printing material (¶41); and
	a placing unit (see platen/platform assemblies in Figures 4, 5 and 8A) comprising a plate (56), wherein the print layers are sequentially stacked on the plate (the structure above is capable of sequentially stacking layers on the plate). 
	As to claim 2, RYAN discloses the printing apparatus of claim 1, further comprising a photo-curing unit (Figure 4's 70/74) configured to cure the print layers stacked on the plate by irradiating light toward a path in which the plate moves (¶42–44). 
	As to claim 3, RYAN discloses the printing apparatus of claim 1, further comprising a control unit (Figure 4, 80) configured to generate pattern information of the print layers according to a stacking order by using shape information regarding an object to be fabricated and thickness information of the printing material, and to control the acoustic levitation unit to generate the acoustic field in correspondence with the pattern information (¶45 and ¶54). 
	As to claim 4, RYAN discloses the printing apparatus of claim 3, wherein, when the placing unit approaches the acoustic levitation unit at a pre-set distance or less (see Figure 6's 120 and 125; and Figure 7A and ¶49), the control unit drops the print layer by controlling the acoustic levitation unit (Figures 7B–7D; ¶52–¶53; when the acoustic energy is no longer applied and the material is bonded to the surface below this is considered to expressly meet or arrive at a structure capable meeting the claimed dropping.) . 
	As to claim 5, RYAN discloses the printing apparatus of claim 1, further comprising a vertical driving unit (Figure 4's 64) configured to move the plate up and down (¶38). 
	As to claim 6, RYAN discloses the printing apparatus of claim 1, wherein the material supply unit is provided adjacent to the acoustic levitation unit to supply the printing material toward the acoustic field (Figure 4). 
Claim(s) 8–10 and 12–13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by RYAN PG Publication No. US 20160228991 (of record).
As to claim 8, RYAN discloses a printing apparatus using acoustic levitation, the printing apparatus comprising:
	an acoustic levitation unit (Figure 3A–3B and other similar structures in Figures 4–8), which comprises one or more acoustic wave generators (20A–20D in Figure 4) and a planar driving unit (42A–42B and 52A–52B) configured to move the acoustic wave generators in at least one of a first direction and a second direction crossing the first direction (Figure 4), and is configured to generate an acoustic field to levitate one or more printing materials (¶35);
	a placing unit (see platen/platform assemblies in Figures 4, 5 and 8A) comprising a plate (56) on which the printing material is placed (the structure above is capable of placing layers on the plate); and
	a control unit (Figure 4, 80) configured to control the acoustic levitation unit such that the printing material is placed on the plate in correspondence with shape information regarding an object to be fabricated (¶45 and ¶54). 
	As to claim 9, RYAN discloses the printing apparatus of claim 8, wherein the control unit generates pattern information of print layers according to a stacking order by using shape information regarding the object to be fabricated and thickness information of the printing material, and controls the acoustic levitation unit to generate the acoustic field in correspondence with the pattern information or to move the acoustic wave generators (¶45 and ¶54). 
	As to claim 10, RYAN discloses the printing apparatus of claim 8, further comprising a material supply unit (66) provided adjacent to the acoustic levitation unit and configured to supply the printing material toward the acoustic field (¶41). 
As to claim 12, RYAN discloses the printing apparatus of claim 8, further comprising a photo-curing unit (Figure 4's 70/74) configured to cure the printing material stacked on the plate by irradiating light toward a path in which the plate moves (¶42–44). 
	As to claim 13, RYAN discloses the printing apparatus of claim 8, further comprising a vertical driving unit configured to move the plate up and down (Figure 4's 64; ¶38). 

Allowable Subject Matter
Claims 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claims 7 and 11, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a material supply unit connected to the acoustic levitation unit to supply the printing material to the acoustic levitation unit, wherein the acoustic levitation unit simultaneously generates the acoustic field and supplies the printing material to the acoustic field. 
The following prior art is relevant but fails to arrive at the above deficiencies: 
US 3397258';
US 20160031156 (of record);
US 20160271875;
US 20160271870;
US 20170001439;
US 20170348910; and
US 10583613.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743